
	
		II
		Calendar No. 526
		111th CONGRESS
		2d Session
		S. 1270
		[Report No. 111–256]
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2009
			Mr. Wyden (for himself
			 and Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 5, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To modify the boundary of the Oregon Caves National
		  Monument, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Oregon Caves National Monument
			 Boundary Adjustment Act of 2009.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)the Oregon Caves
			 National Monument—
					(A)is comprised of a
			 rectangular area of approximately 480 acres located in the Siskiyou Mountains
			 of southern Oregon; and
					(B)was established by
			 Presidential Proclamation Number 876 (36 Stat. 2497), dated July 12, 1909, to
			 protect the caves, which were determined to have unusual scientific interest
			 and importance;
					(2)on June 10, 1933,
			 in accordance with Executive Order 6166 (5 U.S.C. 901 note), the administration
			 of the Monument was transferred from the Secretary of Agriculture to the
			 Secretary of the Interior; and
				(3)the 1999 general
			 management plan for the Monument contains a recommendation for adding
			 surrounding land to the Monument—
					(A)to provide better
			 protection for—
						(i)cave
			 ecology;
						(ii)surface and
			 subsurface hydrology;
						(iii)public water
			 supplies; and
						(iv)trails and
			 views;
						(B)to establish a
			 logical topographical boundary; and
					(C)to enhance public
			 outdoor recreation opportunities.
					(b)PurposeThe
			 purpose of this Act is to add surrounding land to the Monument—
				(1)to enhance the
			 protection of the resources associated with the Monument; and
				(2)to increase public
			 recreation opportunities.
				3.DefinitionsIn this Act:
			(1)Grazing
			 allotmentThe term grazing allotment means—
				(A)the Big Grayback
			 Grazing Allotment located in the Rogue River-Siskiyou National Forest;
			 and
				(B)the Billy Mountain
			 Grazing Allotment located in a parcel of land that is—
					(i)managed by the
			 Secretary (acting through the Director of the Bureau of Land Management);
			 and
					(ii)located in close
			 proximity to the land described in subparagraph (A).
					(2)Grazing lease;
			 grazing permitThe terms grazing lease and
			 grazing permit mean any document authorizing the use of a grazing
			 allotment for the purpose of grazing livestock for commercial purposes.
			(3)Lessee;
			 permitteeThe terms lessee and
			 permittee mean a livestock operator that holds a valid existing
			 grazing lease or permit for a grazing allotment.
			(4)MapThe
			 term map means the map entitled Oregon Caves National
			 Monument, Proposed Boundary numbered 150/80,023, and dated June
			 2008.
			(5)MonumentThe
			 term Monument means the Oregon Caves National Monument established
			 by Presidential Proclamation Number 876 (36 Stat. 2497), dated July 12,
			 1909.
			(6)National Park
			 Service siteThe term National Park Service site
			 means the aggregate parcel of land that is comprised of 2 parcels of land
			 depicted on the map as—
				(A)the
			 Existing Oregon Caves National Monument; and
				(B)the
			 Proposed Addition Lands.
				(7)National
			 PreserveThe term National Preserve means the
			 National Preserve designated by section 4(d).
			(8)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(9)Secretary
			 concernedThe term Secretary concerned means—
				(A)the Secretary of
			 Agriculture (acting through the Chief of the Forest Service), with respect to
			 National Forest System land; and
				(B)the Secretary of
			 the Interior, with respect to land managed by the Bureau of Land Management
			 (including land held for the benefit of an Indian tribe).
				(10)StateThe
			 term State means the State of Oregon.
			4.Boundary
			 adjustment; land transfer; designation
			(a)Boundary
			 adjustmentThe boundary of the National Park Service site is
			 modified—
				(1)to include
			 approximately 4,070 acres of land identified on the map as the Proposed
			 Addition Lands; and
				(2)to exclude
			 approximately 4 acres of land—
					(A)located in the
			 City of Cave Junction; and
					(B)identified on the
			 map as the Cave Junction Unit.
					(b)Land
			 transferThe Secretary of Agriculture shall—
				(1)transfer the land
			 described in subsection (a)(1) to the Secretary; and
				(2)adjust the
			 boundary of the Rogue River-Siskiyou National Forest to exclude the land
			 transferred under paragraph (1).
				(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			(d)DesignationThe
			 land described in subsection (a)(1) is designated as a National
			 Preserve.
			5.Designation of
			 Monument
			(a)In
			 generalThe Monument shall be known and designated as the
			 Oregon Caves National Monument and Preserve.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Monument shall be considered to be a reference to the
			 Oregon Caves National Monument and Preserve.
			6.Wild and scenic
			 river designationsSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding
			 at the end the following:
			
				(171)Oregon Caves
				National Monument, OregonThe following segments in the State of
				Oregon, to be administered by the Secretary of the Interior:
					(A)Cave
				CreekThe 2.6-mile segment of Cave Creek from the headwaters at
				the River Styx to the boundary of the Rogue River-Siskiyou National Forest as a
				recreational river.
					(B)Lake
				CreekThe 3.6-mile segment of Lake Creek from the headwaters at
				Bigelow Lakes to the confluence with Cave Creek as a scenic river.
					(C)No Name
				CreekThe 0.6-mile segment of No Name Creek from the headwaters
				to the confluence with Cave Creek as a wild river.
					(D)Panther
				CreekThe 0.8-mile segment of Panther Creek from the headwaters
				to the confluence with Lake Creek as a scenic river.
					(E)River
				StyxThe segment of River Styx from the source to the confluence
				with Cave Creek as a recreational river.
					(F)Upper Cave
				CreekThe segment of Upper Cave Creek from the headwaters to the
				confluence with River Styx as a recreational
				river.
					.
		7.Administration
			(a)In
			 generalThe Secretary, acting through the Director of the
			 National Park Service, shall administer the Monument and the National Preserve
			 in accordance with—
				(1)this Act;
				(2)Presidential
			 Proclamation Number 876 (36 Stat. 2497), dated July 12, 1909; and
				(3)any law (including
			 regulations) generally applicable to units of the National Park System,
			 including the National Park Service Organic Act (16 U.S.C. 1 et seq.).
				(b)Ecological
			 forest restoration activitiesAs soon as practicable after the
			 date of enactment of this Act, in accordance with subsection (a), the Secretary
			 shall carry out forest restoration activities within the boundaries of the
			 Monument and the National Preserve—
				(1)to reduce the risk
			 of losing key ecosystem components;
				(2)to restore the
			 proper role of fire in the ecosystem; and
				(3)to ensure that
			 forest attributes (including species composition and structure) remain intact
			 and functioning within a historical range.
				8.Voluntary grazing
			 lease or permit donation program
			(a)Donation of
			 lease or permit
				(1)Acceptance by
			 Secretary concernedThe Secretary concerned shall accept any
			 grazing lease or grazing permit that is donated by a lessee or
			 permittee.
				(2)TerminationThe
			 Secretary concerned shall terminate any grazing lease or grazing permit
			 acquired under paragraph (1).
				(3)No new grazing
			 lease or permitWith respect to each grazing lease or grazing
			 permit donated under paragraph (1), the Secretary concerned shall—
					(A)not issue any new
			 grazing lease or grazing permit within the grazing allotment covered by the
			 grazing lease or grazing permit; and
					(B)ensure a permanent
			 end to livestock grazing on the grazing allotment covered by the grazing lease
			 or grazing permit.
					(b)Effect of
			 donationA lessee or permittee that donates a grazing lease or
			 grazing permit (or a portion of a grazing lease or grazing permit) under this
			 section shall be considered to have waived any claim to any range improvement
			 on the associated grazing allotment or portion of the associated grazing
			 allotment, as applicable.
			(c)National
			 PreserveWith respect to land located within the National
			 Preserve, the Secretary shall permit the grazing of domestic livestock—
				(1)at a level not
			 greater than the level at which the grazing exists as of the date of enactment
			 of this Act; and
				(2)in accordance with
			 each applicable law (including regulations).
				9.Hunting, fishing,
			 and trapping
			(a)In
			 generalExcept as provided in subsection (b), the Secretary shall
			 permit hunting, fishing, and trapping on land and water within the National
			 Preserve in accordance with each applicable law (including regulations) of the
			 Federal Government and the State.
			(b)Administrative
			 exceptionsIn accordance with subsection (c), the Secretary may
			 designate areas at which, and establish limited periods during which, no
			 hunting, fishing, or trapping may be permitted within the National Preserve due
			 to concerns relating to—
				(1)public
			 safety;
				(2)the administration
			 of the National Preserve; or
				(3)the compliance by
			 the Secretary with any applicable law (including regulations).
				(c)Consultation
			 with appropriate State agencyExcept to respond to a situation
			 that the Secretary determines to be an emergency, the Secretary shall consult
			 with the appropriate agency of the State before taking any act to close any
			 area within the National Preserve to hunting, fishing, or trapping.
			10.EffectNothing in this Act affects the authority or
			 responsibility of the State to carry out any law or duty of the State relating
			 to fish and wildlife on areas located within the National Preserve.
		11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
	
		1.Short titleThis Act may be cited as the
			 Oregon Caves National Monument
			 Boundary Adjustment Act of 2010.
		2.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled Oregon Caves National
			 Monument and Preserve, numbered 150/80,023, and dated May 2010.
			(2)MonumentThe
			 term Monument means the Oregon Caves National Monument established
			 by Presidential Proclamation Number 876 (36 Stat. 2497), dated July 12,
			 1909.
			(3)National Monument and
			 PreserveThe term National Monument and Preserve
			 means the Oregon Caves National Monument and Preserve designated by section
			 3(a)(1).
			(4)National
			 PreserveThe term National Preserve means the
			 National Preserve designated by section 3(a)(2).
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)Secretary
			 concernedThe term Secretary concerned means—
				(A)the Secretary of
			 Agriculture (acting through the Chief of the Forest Service), with respect to
			 National Forest System land; and
				(B)the Secretary of the
			 Interior, with respect to land managed by the Bureau of Land Management.
				(7)StateThe
			 term State means the State of Oregon.
			3.Designations; land
			 transfer; boundary adjustment
			(a)Designations
				(1)In
			 generalThe Monument and the
			 National Preserve shall be administered as a single unit of the National Park
			 System and collectively known and designated as the Oregon Caves
			 National Monument and Preserve.
				(2)National
			 PreserveThe approximately 4,070 acres of land identified on the
			 map as Proposed Addition Lands shall be designated as a National
			 Preserve.
				(b)Transfer of
			 administrative jurisdiction
				(1)In
			 generalAdministrative
			 jurisdiction over the land designated as a National Preserve under subsection
			 (a)(2) is transferred from the Secretary of Agriculture to the Secretary, to be
			 administered as part of the National Monument and Preserve.
				(2)Exclusion of
			 landThe boundaries of the Rogue River-Siskiyou National Forest
			 are adjusted to exclude the land transferred under paragraph (1).
				(c)Boundary
			 adjustmentThe boundary of the National Monument and Preserve is
			 modified to exclude approximately 4 acres of land—
				(1)located in the City of
			 Cave Junction; and
				(2)identified on the map as
			 the Cave Junction Unit.
				(d)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service.
			(e)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the Monument shall be considered to be a reference to the
			 Oregon Caves National Monument and Preserve.
			4.Administration
			(a)In
			 generalThe Secretary shall administer the National Monument and
			 Preserve in accordance with—
				(1)this Act;
				(2)Presidential Proclamation
			 Number 876 (36 Stat. 2497), dated July 12, 1909 ; and
				(3)any law (including
			 regulations) generally applicable to units of the National Park System,
			 including the National Park Service Organic Act (16 U.S.C. 1 et seq.).
				(b)Fire
			 managementAs soon as
			 practicable after the date of enactment of this Act, in accordance with
			 subsection (a), the Secretary shall—
				(1)revise the fire management plan for the
			 Monument to include the land transferred under section 3(b)(1); and
				(2)in accordance with the revised plan, carry
			 out hazardous fuel management activities within the boundaries of the National
			 Monument and Preserve.
				(c)Existing forest service
			 contracts
				(1)In
			 generalThe Secretary
			 shall—
					(A)allow for the completion of any Forest
			 Service stewardship or service contract executed as of the date of enactment of
			 this Act with respect to the National Preserve; and
					(B)recognize the authority of the Secretary of
			 Agriculture for the purpose of administering a contract described in
			 subparagraph (A) through the completion of the contract.
					(2)Terms and
			 conditionsAll terms and
			 conditions of a contract described in paragraph (1)(A) shall remain in place
			 for the duration of the contract.
				(3)LiabilityThe Forest Service shall be responsible for
			 any liabilities relating to a contract described in paragraph (1)(A).
				(d)Grazing
				(1)In
			 generalSubject to paragraph
			 (2), the Secretary may allow the grazing of livestock within the National
			 Preserve to continue as authorized under permits or leases in existence as of
			 the date of enactment of this Act.
				(2)Applicable
			 lawGrazing under paragraph
			 (1) shall be—
					(A)at a level not greater than the level at
			 which the grazing exists as of the date of enactment of this Act, as measured
			 in Animal Unit Months; and
					(B)in accordance with each applicable law
			 (including National Park Service regulations).
					(e)Fish and
			 wildlifeThe Secretary shall permit hunting and fishing on land
			 and waters within the National Preserve in accordance with applicable Federal
			 and State laws, except that the Secretary may, in consultation with the Oregon
			 Department of Fish and Wildlife, designate zones in which, and establish
			 periods during which, no hunting or fishing shall be permitted for reasons of
			 public safety, administration, or compliance by the Secretary with any
			 applicable law (including regulations).
			5.Voluntary grazing lease
			 or permit donation program
			(a)Donation of lease or
			 permit
				(1)Acceptance by Secretary
			 concernedThe Secretary
			 concerned shall accept a grazing lease or permit that is donated by a lessee or
			 permittee for—
					(A)the Big Grayback Grazing Allotment located
			 in the Rogue River-Siskiyou National Forest; and
					(B)the Billy Mountain
			 Grazing Allotment located on a parcel of land that is managed by the Secretary
			 (acting through the Director of the Bureau of Land Management).
					(2)TerminationWith respect to each grazing permit or
			 lease donated under paragraph (1), the Secretary shall—
					(A)terminate the grazing permit or lease;
			 and
					(B)ensure a permanent end to
			 grazing on the land covered by the grazing permit or lease.
					(b)Effect of
			 donationA lessee or permittee that donates a grazing lease or
			 grazing permit (or a portion of a grazing lease or grazing permit) under this
			 section shall be considered to have waived any claim to any range improvement
			 on the associated grazing allotment or portion of the associated grazing
			 allotment, as applicable.
			6.Wild and scenic river
			 designations
			(a)DesignationSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following:
				
					(208)River Styx,
				OregonThe subterranean
				segment of Cave Creek, known as the River Styx, to be administered by the
				Secretary of the Interior as a scenic
				river.
					.
			(b)Potential
			 additions
				(1)In
			 generalSection 5(a) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end
			 the following:
					
						(141)Oregon Caves National
				Monument and Preserve, Oregon
							(A)Cave Creek,
				OregonThe 2.6-mile segment of Cave Creek from the headwaters at
				the River Styx to the boundary of the Rogue River Siskiyou National
				Forest.
							(B)Lake Creek,
				OregonThe 3.6-mile segment of Lake Creek from the headwaters at
				Bigelow Lakes to the confluence with Cave Creek.
							(C)No Name Creek,
				OregonThe 0.6-mile segment of No Name Creek from the headwaters
				to the confluence with Cave Creek.
							(D)Panther
				CreekThe 0.8-mile segment of Panther Creek from the headwaters
				to the confluence with Lake Creek.
							(E)Upper Cave
				CreekThe segment of Upper Cave Creek from the headwaters to the
				confluence with River
				Styx.
							.
				(2)Study;
			 reportSection 5(b) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end
			 the following:
					
						(20)Oregon Caves National
				Monument and Preserve, OregonNot later than 3 years after the date on
				which funds are made available to carry out this paragraph, the Secretary
				shall—
							(A)complete the study of the Oregon Caves
				National Monument and Preserve segments described in subsection (a)(141);
				and
							(B)submit to Congress a report containing the
				results of the
				study.
							.
				
	
		August 5, 2010
		Reported with an amendment
	
